DETAILED ACTION
Claims 1-20 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
The office acknowledges the following papers:
Claims, specification, and remarks filed on 9/9/2021.

Allowable Subject Matter
Claims 2-5, 14-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-13, and 17-19 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Kato et al. (U.S. 2015/0301935).
As per claim 1:
Kato disclosed a memory device, comprising: 
a read only memory (ROM) address controller configured to sequentially output a plurality of operation ROM addresses at which original ROM codes to be executed in response to an operation command are stored (Kato: Figures 5b and 7 elements 12-13, paragraphs 89, 109, and 111)(The PC (i.e. ROM address controller) outputs a plurality of sequential addresses to access original codes stored in the flash ROM.), and configured to suspend output of the plurality of operation ROM addresses in response to a suspend signal (Kato: Figures 5b and 7 element 12, paragraphs 91 and 111); and 
a suspend signal generator configured to generate the suspend signal (Kato: Figures 7-8 elements 15 and 36, paragraph 91 and 119)(The instruction execution unit generates a PC stall signal (i.e. suspend signal).), 
wherein the suspend signal is activated, during a preset period determined 
wherein the suspend ROM address is an address of a ROM code selected from among the original ROM codes according to whether execution is suspended (Kato: Figure 5b and 7-8 elements 15, 17, and 36, paragraphs 91, 110-111, and 119)(On the third clock-cycle of the timing diagram, PC address 0x0108 (i.e. operation ROM address) matches the same address in the insert code register set block (i.e. suspend ROM address). PC address 0x0108 is an original ROM code address that is fetched for execution in the sixth clock cycle. Fetching and execution of the original code in ROM at address 0x0108 is suspended while the PC stall signal is active.).
As per claim 6:
Kato disclosed the memory device according to claim 1, wherein the ROM address controller is configured to output the plurality of operation ROM addresses in synchronization with an internal clock (Kato: Figures 5b, 7, and 9 elements 12-13 and 28, 
As per claim 7:
Kato disclosed the memory device according to claim 1, wherein the ROM address controller is configured to: 
suspend output of the plurality of operation ROM addresses in response to the suspend signal having an active level (Kato: Figures 5b and 7 element 12, paragraphs 91 and 111)(Output of ROM addresses from the PC is suspended in the fourth clock cycle when the PC stall signal is active.), and 
resume the output of the plurality of operation ROM addresses when a level of the suspend signal makes a transition from the active level to an inactive level (Kato: Figures 5b and 7 element 12, paragraphs 91 and 111)(Output of ROM addresses from the PC resumes in the sixth clock cycle when the PC stall signal is inactive.).
As per claim 8:
Kato disclosed the memory device according to claim 1, wherein the suspend signal generator comprises: 
an address comparator configured to, depending on whether the suspend ROM address is identical to the operation ROM address currently being output, output an enable signal having any one of an active level and an inactive level (Kato: Figures 5b, 7, and 10-11 elements 17 and 29-30, paragraphs 91, 110, and 129-134)(The address comparators in the insert code register set block selectively detect address matches and output an address match signal (i.e. enable signal) value based on the comparator 
a timer circuit configured to output the suspend signal having any one of an active level and an inactive level in response to the enable signal (Kato: Figures 7-8 elements 15 and 36, paragraph 91 and 119)(The instruction execution unit generates a PC stall signal (i.e. suspend signal) based on the address match signal.).
As per claim 9:
Kato disclosed the memory device according to claim 8, wherein the address comparator is configured to, when the suspend ROM address is identical to the operation ROM address, output the enable signal having an active level (Kato: Figures 5b, 7, and 10-11 elements 17 and 29-30, paragraphs 91, 110, and 129-134)(The address comparators in the insert code register set block selectively detect address matches and output an active address match signal (i.e. enable signal) value upon a match.).
As per claim 10:
Kato disclosed the memory device according to claim 9, wherein the timer circuit is configured to output the suspend signal having an active level during the preset period in response to the enable signal having an active level (Kato: Figures 7-8 elements 15 and 36, paragraph 91 and 119)(The instruction execution unit generates a PC stall signal (i.e. suspend signal) based on the address match signal.).
As per claim 11:
Kato disclosed the memory device according to claim 10, wherein the timer circuit is configured to operate in synchronization with an internal clock and is configured to count a preset number of clocks based on the time code indicating the preset period and then to output the suspend signal during the preset period (Kato: Figures 5b and 7-8 
As per claim 12:
Kato disclosed the memory device according to claim 8, wherein the address comparator is configured to, when the suspend ROM address is different from the operation ROM address currently being output, output the enable signal having an inactive level (Kato: Figures 5b, 7, and 10-11 elements 17 and 29-30, paragraphs 91, 110, and 129-134)(The address comparators in the insert code register set block selectively detect address matches and output an inactive address match signal (i.e. enable signal) value upon a mismatch.).
As per claim 13:
Kato disclosed the memory device according to claim 12, wherein the timer circuit is configured to output the suspend signal having an inactive level in response to the enable signal having an inactive level (Kato: Figures 5b and 7-8 elements 15 and 36, paragraph 91 and 119)(The instruction execution unit generates a PC stall signal (i.e. suspend signal) based on the address match signal. The PC stall signal is inactive while the address match signal is inactive.).
As per claim 17:
Claim 17 essentially recites the same limitations of claim 11. Claim 17 additionally recites the following limitations:	
suspending during a suspend time determined based on a time code stored in a 
As per claim 18:
The additional limitation(s) of claim 18 basically recite the additional limitation(s) of claim 7. Therefore, claim 18 is rejected for the same reason(s) as claim 7.
As per claim 19:
Kato disclosed the method according to claim 18, wherein resuming the remaining memory operation comprises: 
sequentially reading remaining operation ROM addresses starting from the operation ROM address currently being read, among the plurality of operation ROM addresses (Kato: Figures 5b and 7 elements 12-13, paragraphs 91 and 111)(Output of ROM addresses from the PC resumes in the sixth clock cycle when the PC stall signal is inactive. Original codes are read from the flash control code ROM based on the resumed outputting of the PC ROM addresses.); and 
performing an operation of the memory device based on ROM codes 

Response to Arguments
The arguments presented by Applicant in the response, received on 9/9/2021 are not considered persuasive.
Applicant argues for claims 1 and 17:
“According to the amended claim 1, for example, the suspend signal is activated during the preset period and the preset period is determined according to the time code. Thus, the preset period is dynamically set according to the time code regardless of the length of the ROM code.
…
In Kato, the PC stall signal is activated during one or more cycles. The one or more cycles are determined based on both length of the insert code and length of a code preceded by the insert code. Thus, the one or more cycles have a fixed value. For instance, the one or more cycles are fixed as two cycles since the length of the insert code is a single cycle and the length of the code preceded by the insert code is three cycles.”

This argument is not found to be persuasive for the following reason. Kato in figure 5b shows that the length of the PC stall signal is based solely on the length of the inserted multi-cycle execution code, minus a clock cycle. The one less clock cycle allows for Kato to restart fetching of the next original code (i.e. R 0108) while the inserted execution code finishes execution. A longer/shorter inserted execution code would behave in a similar manner.
The broadest reasonable interpretation of a time code is an indication of suspend time (see paragraph 107). The execution unit receives information regarding the cycle length of the inserted execution code (i.e. time code) to properly generate the PC stall cycle in clock cycles 4-5. The inserted execution code is stored in a code register and 

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183